COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §
                                                        No. 08-16-00341-CR
 BRYANT LAWRENCE                            §
 FAULKENBERRY,                                            Appeal from the
                                            §
                    Appellant,                           264th District Court
                                            §
 v.                                                    of Bell County, Texas
                                            §
 THE STATE OF TEXAS,                                        (TC# 75191)
                                            §
                    State.
                                               §
                                             ORDER

       Appellant, Bryant Lawrence Faulkenberry, has filed a notice of appeal from the judgment
of conviction. The trial court certified that Appellant waived the right of appeal, but after the
plea, Appellant indicated that he wished to withdraw that waiver and pursue an appeal. The trial
court then appointed counsel to represent Appellant on appeal. Under the circumstances, it is not
clear whether the trial court has granted permission to appeal and whether the certification is
accurate.
       The appeal is therefore abated and the trial court is ordered to prepare and file an
amended certification clarifying Appellant’s right of appeal.          See TEX.R.APP.P. 25.2(f). A
supplemental clerk’s record containing the trial court’s amended certification shall be filed with
this Court no later than thirty days from the date of this order. See TEX.R.APP.P. 25.2(d),
34.5(c)(2), 37.1.
       Further, the Court Reporter’s request for an extension of time to file the reporter’s record
shall remain pending until the issue of the trial court certification is resolved.

       IT IS SO ORDERED this 4th day of January, 2017.

                                               PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.